NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          APR 9 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SUSAN VENEZIA,                                   No.    17-15191

                Plaintiff-Appellant,             D.C. No. 3:16-cv-08020-NVW

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                              Submitted April 5, 2019**

Before: GOODWIN, FARRIS, and LEAVY, Circuit Judges.

      Susan Venezia appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Venezia’s application for disability

insurance benefits under Title II of the Social Security Act. We review de novo,

and may set aside a denial of benefits only if it is not supported by substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence or if the administrative law judge (“ALJ”) applied the wrong legal

standard. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). We reverse and

remand.

      The ALJ erred in finding no severe impairment at step two of the sequential

evaluation. See Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (“the step-

two inquiry is a de minimis screening device to dispose of groundless claims”; at

step two, an impairment “can be found not severe only if the evidence establishes a

slight abnormality that has no more than a minimal effect on an individual’s ability

to work” (citation and internal quotation marks omitted)). First, the ALJ

improperly discounted Venezia’s credibility based on inconsistencies between her

symptom testimony and daily activities. See Webb v. Barnhart, 433 F.3d 683, 687-

88 (9th Cir. 2005) (ALJ erred in discounting claimant’s credibility at step two

based on his ability to perform household tasks where the medical record

supported the claimed limitations); Vertigan v. Halter, 260 F.3d 1044, 1050 (9th

Cir. 2001) (“the mere fact that a plaintiff has carried on certain daily activities . . .

does not in any way detract from her credibility as to her overall disability”).

      Second, the ALJ improperly discounted Venezia’s credibility based on the

medical record evidence and the conservative nature of her treatment because the

record reveals no inconsistency between Venezia’s claimed symptoms and the

medical record and treatment. See Webb, 433 F.3d at 688 (ALJ erred in


                                            2                                      17-15191
discounting claimant’s credibility where the record revealed “no inconsistency

between [the claimant’s] complaints and his doctors’ diagnoses sufficient to doom

his claim as groundless under the de minimis standard of step two”).

      Third, the ALJ erred in discounting the opinions of Venezia’s daughter and

granddaughter as unsupported by the medical record evidence and as biased

because of “familial motivation.” See id. (discussing the de minimis standard of

step two); Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017) (a lay witness’s

close relationship with a claimant is not a germane reason to discount the weight of

the observations).

      We reject Venezia’s contentions that the ALJ erred by ignoring statements

of Social Security Administration official field worker Marla Roby and a prior

employer of Venezia because Venezia has not shown that the statements were

significant or probative. See Vincent ex rel. Vincent v. Heckler, 739 F.2d 1393,

1394-95 (9th Cir. 1984) (ALJ “need not discuss all evidence presented”).

      Because a finding that the ALJ lacked substantial evidence to find no severe

impairment at step two does “not intimate that [a claimant] will succeed in proving

that [she] is disabled and entitled to disability insurance benefits,” Webb, 433 F.3d

at 688, we remand for the ALJ to continue the sequential analysis beyond step two.

      REVERSED and REMANDED.




                                          3                                    17-15191